Parker, C. J.,
delivered the opinion of the Court. * The principal question in this action is, whether John [ * 115 ] Savary, the father of the pauper, in consequence of the act of Green, his assignee, had his settlement transferred from Sutton to Ward.
By the provision of the act incorporating Ward, Savary was to *98remain an inhabitant of Sutton, until he, his heirs, or assigns, should terminate their connection with that town, in the manner therein prescribed. It cannot be the true construction of this provision, that the act of his assignee should affect his habitancy. Its true intent is, that his heirs and assigns should remain inhabitants of Sutton, until they should voluntarily transfer themselves to Ward. Green, his assignee, having availed himself of the privilege, became thenceforth an inhabitant of Ward. If Savary, when he parted with his estate, had removed within the limits of Sutton, his settlement would never have been interrupted. Something then was necessary to be done by him personally, in order to his- gaining a settlement in Ward. Upon the sale of his estate no change took place. Had he continued to reside on it, until Green transferred it to Ward, he might have been considered as removing into Ward; and he would have gained a settlement there by future residence, or acts under the provisions of the statute of 1793, c. 34. But he removed before such settlement had been gained; and it does not appear to what place he removed.
The pauper was, at the time Ward was incorporated, of sufficient age to gain a settlement in her own right; but living with her father, on the farm which was excepted out of Ward, she cannot be considered as being an inhabitant of Ward when it was incorporated ; so that she gained no new settlement, and must have that of her father in Sutton.
We think it still more clear, that the pauper did not obtain a settlement in Millbury by the incorporation of the north parish in Sutton into a town by that name; for at the time of that act of incorporation, the farm of Savary had become a part of [ * 116 ] the town of Ward by the act of * Green, the assignee of Savary: so that it ceased to belong to the north parish in Sutton; unless otherwise provided by the act of incorporation. For when the contingency, provided for in the act of incorporation of Ward, relative to the farm of Savary, happened, it was to all intents and purposes a part of Ward, in the same manner it would have been, if it had never been excepted in that act.
The consequence is, that the original settlement of the pauper in Sutton has never been interrupted. The verdict must, therefore, be set aside, and a new trial be had at the bar of this Court.